         Case 1:20-cv-12090-DPW Document 26 Filed 12/01/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

ALLIANCE FOR AUTOMOTIVE
INNOVATION

                   Plaintiff,

       vs.                                          C.A. No. 1:20-cv-12090-DPW

MAURA HEALEY, ATTORNEY GENERAL
OF THE COMMONWEALTH OF
MASSACHUSETTS in her official capacity,

                   Defendant.


              PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION

       Pursuant to Rule 65(a) of the Federal Rules of Civil Procedure, Plaintiff Alliance for

Automotive Innovation (“Auto Innovators”), whose members include virtually all of America’s

vehicle manufacturers, respectfully moves for a preliminary injunction against the enforcement of

Massachusetts SD645 (“the Data Law”), recently passed by ballot initiative and codified at

Chapter 93K of the Massachusetts General Laws when the election results were certified on

November 18, 2020. The Data Law is unconstitutional because it is preempted by federal law. By

requiring auto manufacturers to eliminate existing cybersecurity controls that protect core vehicle

functions and thereby ensure the safe operation of vehicles within prescribed emissions limits, the

Data Law conflicts with the requirements, purposes, and objectives of the federal National Traffic

and Motor Vehicle Safety Act (the “Vehicle Safety Act”), 49 U.S.C. § 30101, et seq., and the

Clean Air Act, 42 U.S.C. § 7401, et seq.

       In support of this Motion, Auto Innovators relies on the accompanying Memorandum of

Law, the Declarations of Charles Haake, Esquire (with exhibits), and the automobile manufacturer




                                                1
         Case 1:20-cv-12090-DPW Document 26 Filed 12/01/20 Page 2 of 3




declarations filed herewith. For the convenience of the Court, a proposed Order of Preliminary

Injunction is attached here as Exhibit A.

                            REQUEST FOR ORAL ARGUMENT

       Pursuant to Local Rule 7.1(d), Auto Innovators respectfully requests oral argument on this

Motion for Preliminary Injunction. Because the law Auto Innovators seeks to enjoin is scheduled

to take effect on December 18, 2020, Auto Innovators respectfully requests oral argument on

December 17, 2020, or as soon thereafter as the Court’s schedule permits.


Respectfully submitted,

ALLIANCE FOR AUTOMOTIVE INNOVATION

By its attorneys,

/s/ Laurence A. Schoen
Laurence A. Schoen, BBO # 633002
Elissa Flynn-Poppey, BBO# 647189
Andrew N. Nathanson, BBO#548684
MINTZ, LEVIN, COHN, FERRIS,
GLOVSKY, AND POPEO, P.C.
One Financial Center
Boston, MA 02111
Tel: (617) 542-6000
lschoen@mintz.com
eflynn-poppey@mintz.com
annathanson@mintz.com

Andrew J. Pincus (pro hac vice)
Erika Z. Jones (pro hac vice)
Archis A. Parasharami (pro hac vice)
Eric A. White (pro hac vice)
MAYER BROWN LLP
1999 K Street, NW
Washington, DC 20006
Tel: (202) 263-3000
apincus@mayerbrown.com
ejones@mayerbrown.com
aparasharami@mayerbrown.com
eawhite@mayerbrown.com

                                               2
         Case 1:20-cv-12090-DPW Document 26 Filed 12/01/20 Page 3 of 3




Charles H. Haake (pro hac vice)
Jessica L. Simmons (pro hac vice)
ALLIANCE FOR AUTOMOTIVE INNOVATION
1050 K Street, NW
Suite 650
Washington, DC 20001
Tel: (202) 326-5500
chaake@autosinnovate.org
jsimmons@autosinnovate.org


                               LOCAL RULE CERTIFICATION

       Pursuant to Local Rule 7.1(a)(2), counsel for Plaintiff certifies that they conferred with

counsel for Defendant in a good faith effort to resolve or narrow the issues raised by this Motion,

but were unable to resolve the issues raised.

                                                       /s/Laurence A. Schoen
                                                       Laurence A. Schoen



                                  CERTIFICATE OF SERVICE

       I hereby certify that the above and foregoing pleading was filed electronically through the
Court’s electronic filing system and that notice of this filing will be sent to all counsel of record in
this matter by operation of the Court’s ECF system and to non-registered users by first class mail.


Dated: December 1, 2020                                /s/ Laurence A. Schoen
                                                       Laurence A. Schoen




105930731v1




                                                   3
